UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 98-1167



LAL M'MALANI,

                                              Plaintiff - Appellant,

          versus


NEWPORT NEWS    SHIPBUILDING     AND   DRY   DOCK
COMPANY,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Newport News. Raymond A. Jackson, District
Judge. (CA-97-7-4)


Submitted:   April 29, 1998                   Decided:   May 15, 1998


Before MURNAGHAN, NIEMEYER, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lal M'malani, Appellant Pro Se. Dean C. Berry, NEWPORT NEWS SHIP-
BUILDING & DRY DOCK COMPANY, Newport News, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant M’malani appeals the district court's grant of sum-

mary judgment to Newport News Shipyard and Drydock Company on his

claim of employment discrimination under the Age Discrimination in

Employment Act, 29 U.S.C.A. §§ 621-634 (West Supp. 1997). We have

reviewed the record and the district court's opinion accepting the
recommendation of the magistrate judge and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. M'malani v. Newport News Shipbuilding and Dry Dock Co., No.
CA-97-7-4 (E.D. Va. Jan. 5, 1998). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                          AFFIRMED




                                2